DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-28, drawn to a method or process for calculating a PCI margin associated with a loading pattern of a nuclear reactor.
Group II, claim 29, drawn to a non-transitory computer-readable medium including a computer program comprising software instructions for carrying out the above method.
Group III, claim 30, drawn to an electronic system for calculating a PCI margin associated with a loading pattern of a nuclear reactor
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-Ill lack unity of invention because even though the inventions of these groups require the technical features of calculating various PCI margins associated with a loading 
For example, Farawila, UPGPUB 20090080585 A1 in Fig. 4 and para. 64 teaches a reference principal PCI margin that may correspond to the operational margin for maximum allowable ramp rate, a secondary PCI margin that may correspond to the operation margin for maximum allowable linear power, a modified secondary PCI margin corresponding to a new anticipated reactor core design loading, and a modified principal PCI margin that may correspond to the new operating margin corresponding to an acceptable pattern that is obtained.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Upon preliminary examination, as an additional matter the Office notes that the term PCI is not defined in the claims. The abbreviation should be defined as “pellet-cladding interaction” in the first use of the term “PCI”.
The Office also notes that independent claims 16, 29, and 30 would currently be rejected under 35 U.S.C. 101 for claiming little more than an abstract idea with no reference to specific steps or structure to carry out the method and could be carried out by a person. It is suggested to add relevant steps or structure to the independent claims to distinguish them from a purely abstract standpoint for example by combining with the limitations of claims 20 or 24 and 26. In addition, claim 29 would also be rejected under 35 U.S.C. 101 for being directed to software which is not one of the four statutory categories of invention. 
Claim 30 comprises modules configured to calculate, compare, etc and therefore would invoke 35 U.S.C. 112(f).
In addition, the Office notes that claims 16, 29 and 30 would be objected to regarding use of the terms “a reference loading pattern” and then referring back to “the reference pattern”; “a modified loading pattern” and then referring back to “the modified pattern”. The same terminology should be consistently used throughout the claims. They would also be objected to because they should not contain specific references to figure item numbers.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869. The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack W. Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Status of the Application
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 3646